         Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 1 of 8



                               UNITED STATES DISTRICT
                                 COURT DISTRICT OF
                                  MASSACHUSETTS


 UNITED STATES OF AMERICA                      )
                                               )
                 V.                            )
                                               )    Criminal No.     18-10004-IT
 KENDRICK TATE                                 )
                                               )


                   DEFENDANT’S SENTENCING MEMORANDUM


                                     INTRODUCTION

     Now comes the Defendant, Kendrick Tate, and submits his Sentencing

Memorandum. He respectfully requests that the Court sentence him to the agreed-upon

disposition, that of 180 months to be served concurrently with his related state prison

sentence, and to receive credit for the 21 months he has spent in state custody, for a total

of 159 months. Such a sentence is “sufficient but not greater than necessary” to achieve

the purposes of sentencing set forth in 18 U.S.C. § 3553(a). United States v. Kimbrough,

128 S.Ct. 558 (2007); United States v. Booker, 125 S.Ct. 738 (2005); United States v.

Martin, 520 F.3d 87 (1st Cir. 2008); United States v.Rodriguez, 527 F.3d 221 (1st Cir.

2008).

                                   PERSONAL HISTORY

         Kendrick Tate’s life has been marked by instability. He is the eldest of four

children born to Deborah Tate, who was then just eighteen years old. His father, Kendrick

Clark, has been largely absent from his life since birth, having met Kendrick Tate for the


                                              !1
       Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 2 of 8



                                        first time when he was approximately ten years

                                        old. His father made a few attempts to connect

                                        through the years, which his mother perceives as

                                        occurring at his convenience only. His mother had

                                        her second child shortly after she graduated high

                                        school. She subsequently had two other children.

                                        Kendrick formed bonds with the fathers of her

                                        other children, though those relationships were

                                        short-lived due to deportation orders.

                                                  At the time Kendrick was born in 1992, his

                                        Deborah Tate was in high school and lived with her

mother, Thomasine, in Brighton. Deborah moved with Kendrick into a homeless shelter

and then into an apartment in Roxbury. She moved her family into public housing in

Chelsea once an apartment became available. She has a

strong work ethic and is a licensed home health aid, a field

in which she was employed for approximately ten years. A

few years ago, she returned to school at the New England

Center for Arts and Technology to study culinary arts, and

worked for a time as a cook at Dot 2 Dot Cafe in

Dorchester. Her two middle children are both employed as

security officers and have no history of criminal activity.

       Aside from Kendrick’s mother, Thomasine was the


                                             !2
       Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 3 of 8



most significant adult figure in Kendrick’s life. Maternal uncles and aunts also tried to

help, though his mother sometimes relied on childcare.

       As a young child, Kendrick was exposed to abuse at the hands of one of his

caretakers and witnessed violence on the streets. He was diagnosed with attention deficit

disorder, and later, bipolar disorder. In middle school, he had difficulty emotionally and

                                   academically, and was the victim of bullying. Faced

                                   with poor school attendance, his mother engaged the

                                   help of social services counselors and her religious

                                   community. He was also hospitalized on several

                                   occasions including at the Italian Home for Children

                                   and Carney Hospital. He eventually attended the

                                   Compass School in Dorchester, which offered smaller

classrooms and greater resources for those with learning and emotional disabilities. He

describes himself as having a hard time opening up to people, and has felt suicidal in the

past. He acknowledges regular use of marijuana as a way to self-medicate in the face of

his symptoms. Since his incarceration on his related state sentence, he has received some

counseling and was engaged in therapy through Spectrum Services, though he became

discouraged by inconsistencies in the services provided. He is currently studying for his

GED examination, and hopes to obtain his CDL license.

                              SUMMARY OF THE FACTS

       Through his plea, Kendrick Tate accepts responsibility for his role in the offenses

charged in this case. Specifically, that he was engaged in the sale of seven grams of crack


                                             !3
         Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 4 of 8



cocaine on April 27, 2017, and the sale of a firearm on April 28, 2017, to a cooperating

witness.

                                            ARGUMENT

         Kendrick Tate seeks a sentence that is “sufficient but not greater than necessary”

to achieve the purposes of sentencing set forth in Section 3553(a)(2). 18 U.S.C. §

3553(a). He asserts that the agreed upon sentence of 159 months plus the mandatory

supervisory release period of six years will achieve those purposes. 1

         “A judge should be hesitant before sentencing so severely that he destroys all

hope and takes away all possibility of useful life. Punishment should not be more severe

than that necessary to satisfy the goals of punishment.” United States v. Carvajal,

Unreported, and 2005 WL 476125 (S.D.N.Y. 2005). Any sentence imposed must meet

three criteria, at least. Those are: to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense. 2

         A. Need for the sentence imposed.

         A sentence of 159 months is a substantial portion of anyone’s life, a length of time

that will not only promote respect for the law but will severely punish Kendrick Tate by

taking away all opportunities to be in society for the next several years, including time

with his family. In particular, his grandmother, Thomasine, has recently battled cancer,




1 The parties agree that Kendrick Tate’s Criminal History Category is III. His total
offense level is 31. The guideline imprisonment range is 188-235 months.
2   See 18 U.S.C. § 3553(a)(2)(A).


                                              !4
          Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 5 of 8



and he regrets that he will not be there to support her and his mother during the near

future.

          In response to the Government’s Proposed Conditions of Supervised Release,

Kendrick Tate has a supportive family and expects they will continue to support him

through his period of incarceration and afterward, including with housing. Moreover, the

length of his sentence will have separated him from his peers for more than a decade,

making a curfew to discourage such associations unnecessary. He welcomes and

appreciates all efforts to provide mental health treatment, and looks forward to

participating in occupational programming.

          B. Adequate deterrence to criminal conduct3

          Prior to this sentence and the related state case in Essex Superior Court, Kendrick

Tate had never before been sentenced to state prison. While he acknowledges he has

previously been sentenced to shorter county sentences, his current term of incarceration

will represent the first time Kendrick has had to pay such a significant penalty for his

unlawful conduct. Consistent with research in the area, the certainty of a significant

punishment has a definite and particularized deterrent effect.4

          C. Protection of the public

          A sentence of 159 months in prison will not only protect the public during that

period of incarceration, but it is also sufficient to protect the public upon Kendrick Tate’s

release. While incarcerated, he will have many opportunities to improve himself through

3   See 18 U.S.C. § 3553(a)(2)(B).
4See Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and Justice: A
Review of Research 28-29 (2006).

                                              !5
         Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 6 of 8



pycho-educational courses, classes directed at obtaining his GED and occupational

training, and counseling. Probation recommends that Kendrick engage in the intensive

Residential Drug Abuse program, providing him with nine months of residential

treatment prior to his release, in addition to continued support services once in the

community. Similarly, probationary services subsequent to Kendrick’s release, including

mental health counseling and job training, will provide support and oversight to ensure

his success and compliance with the law.

         Finally, Kendrick will be nearing his forties by the time he completes his

sentence, an age that is linked with reduced recidivism. As stated by researchers Kyung

Yon Jhi and Hee-Jong Jo, “The inverse relationship between age and involvement in

crime has been one of the oldest and most widely accepted phenomena in criminology.”5

For example, two recent studies conducted by the Sentencing Commission show that

recidivism rates decline consistently as age increases, from 35.5% under age 21, to 9.5%

over age 50.6 Similarly, a Texas study found current age to have the strongest relationship

of any factor with parole success. 7 Also, the Parole Commission’s Salient Factor Score

(SFS), proven to be a better predictor of recidivism than the Criminal History Category,

5Predictors of Recidivism Across Major Age Groups of Parolees in Texas, Kyung Yon
Jhi a8nd Hee-Jong Jo, Justice Policy Journal (Spring 2009) at 7 (internal citations
omitted.); Measuring Recidivism: The Criminal History Computation of the Federal
Sentencing Guidelines, http://www.ussc.gov/publicat/ Recidivism_General.pdf (2004) at
12, 28.


6Comparison of the Federal Sentencing Guidelines Criminal History Category and the
Ux.S. Parole Commission Salient Factor Score, http://www.ussc.gov/publicat/
RecidivismSalientFactorCom.pdf.
7   Kyung Yon Jhi and Hee-Jong Jo at 8.

                                             !6
         Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 7 of 8



found the older the defendant is, the less likely his is to recidivate.8 As such, the SFS

provides for an automatic reduction in the sentence for anyone over the age of 41. And

while the Sentencing Commission has yet to incorporate age as a salient factor in

sentencing, it notes that, “Offender age is a pertinent characteristic [that would] improve

[the] predictive power of the guidelines if incorporated into the criminal history

computation”.9

                                      CONCLUSION

         For all these reasons, Kendrick Tate requests that the Court adopt the agreed upon

disposition, with a recommendation for RDAP, a sentence which is “sufficient but not

greater than necessary” to achieve the purposes set forth in 18 U.S.C. § 3553(a). United

States v. Kimbrough, 128 S.Ct. 558 (2007); United States v. Booker, 125 S.Ct. 738

(2005); United States v. Martin, 520 F.3d 87 (1st Cir. 2008); United States v.Rodriguez,

527 F.3d 221 (1st Cir. 2008). Moreover, the sentence will still provide him with the

opportunity to change the course of his life in order to be a productive member of society

and his own family.




8U.S. Parole Commission Salient Factor Score (Release 3) at 8, 13-15. Measuring
Recidivism: The Criminal History Computation of the Federal Sentencing Guidelines,
United States Sentencing Commission (May 2004) at 16.
9   U.S.S.G. §5H1.1, p.s.

                                              !7
       Case 1:18-cr-10004-IT Document 64 Filed 01/30/19 Page 8 of 8




                                              Respectfully Submitted,

                                              KENDRICK TATE

                                              By his attorney,
                                              /s/ Victoria Kelleher
                                              Victoria Kelleher
                                              BBO #637908
                                              One Marina Park Drive
                                              Boston MA 02210
                                              978-744-4126




                              CERTIFICATE OF SERVICE

        I hereby certify that a true copy of this document was served on all counsel of
record this day, January 29, 2019 via electronic filing with the United States District
Court, District of Massachusetts, 1 Courthouse Way, Boston, 02210.


                                                     /s/ Victoria Kelleher
                                                     Victoria Kelleher




                                            !8
